Citation Nr: 1143381	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  08-18 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for trichoepitheliomas (claimed as skin condition). 

2. Entitlement to service connection for basal cell carcinoma (BCC) (claimed as skin cancer due to degeneration of trichoepitheliomas).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1967 to January 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  In June 2009 the Board received an additional statement and evidence from the Veteran with a waiver of RO initial consideration.  

The Board notes that while the evidence of record shows that the Veteran's skin conditions on appeal are interrelated (i.e. degeneration from one into the other); he continues to have two concurrent and distinct skin disabilities (trichoepitheliomas and BCC status post removal).  As such the issues remain characterized separately.  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to these claims.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011).   

A skin condition (sebaceous adenoma) was noted on service entrance examination.  Shortly thereafter the Veteran reported to sick call and he was later diagnosed with multiple benign cystic epitheliomas (also known as trichoepitheliomas).  A Medical Evaluation Board (MEB) determined that the Veteran was unfit for service due to such disability and that it was neither incurred in nor aggravated by a period of active military service.  The Veteran alleges that biopsies of his trichoepitheliomas in service (in connection with the initial diagnosis) caused their ultimate degeneration to malignant BCC.  The opinion of the July 2007 VA examiner was that the Veteran's BCC was related to his pre-existing trichoepitheliomas.  She noted that a review of the medical literature and a dermatologic consultation revealed that trichoepitheliomas have been documented to undergo malignant transformation into BCCs.  She also noted that the Veteran's trichoepitheliomas were congenital and pre-existing prior to military service and that his military service did not worsen the trichoepitheliomas.  While the examiner did note that the Veteran's trichoepitheliomas were a benign condition that had never required treatment (which at least suggests a lack of aggravation), she did not explicitly include an explanation of rationale for her opinion that the disability was not aggravated/worsened by the Veteran's service.  Additionally, the Veteran now contends that biopsies he underwent in service caused the trichoepitheliomas to degenerate to BCC, a theory that has not been addressed in the opinion.  The Board finds that further clarification is required.  
 
In a June 2009 statement the Veteran noted that he had his first BCC operation in 1986.  There are no such records associated with the claims file and given the Veteran's theory of entitlement (relation between trichoepitheliomas and BCC), they are clearly pertinent and must be secured.    

An undated letter notes that in March 2007 the Veteran completed an application for Social Security benefits (for disability).  The evidence does not reveal for which disabilities the Veteran sought benefits, does not contain any Social Security Administration (SSA) records or determinations, and there is no indication that such were sought.  Accordingly, records and examinations considered in any SSA disability determination are pertinent evidence and must be secured.  See Murincsak v. Derwinski, 2 Vet. App. 363, 371 (1992); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   



Accordingly, the case is REMANDED for the following:

1. The RO/AMC should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for the disabilities at issue from July 2007 to the present.  

The RO should also ask the Veteran to identify any and all evaluation and/or treatment he received for his trichoepitheliomas and BCC since his discharge from service.  He should provide a chronological listing with names and locations of all providers (to include the BCC surgery in 1986 and any others), as well as any releases necessary for VA to secure records of the private treatment/evaluations.  

2. The RO must secure for association with the claims file the complete clinical records (which are not already associated with the claims file) of the treatment from all sources identified.  If the records are not obtainable, associate documentation, including negative replies, of VA's efforts to obtain the records.    

3. The RO should obtain from the SSA a copy of any decision, either granting or denying a claim by the Veteran for Social Security disability benefits, as well as copies of any and all medical records or examinations underlying such determination. Associate all obtained records with the claims file.  If the records are not obtainable, associate documentation, including negative replies, of VA's efforts to obtain the records.    

4. The RO should then arrange for a VA skin examination to determine the nature and likely etiology of his skin disabilities.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should respond to the following:

a.  Please opine whether the Veteran's pre-existing trichoepitheliomas were at least as likely as not (a 50 percent or greater probability) aggravated by his service.  "Aggravation" means a permanent worsening of the pre-existing condition beyond natural progression as contrasted to temporary or intermittent flare-ups of symptoms during service. 

b. Please opine whether the Veteran's current basal cell carcinoma is at least as likely as not related to his service (to include biopsies of trichoepitheliomas therein).  The examiner should address the Veteran's contention that biopsies in service caused subsequent degeneration of his trichoepitheliomas into basal cell carcinoma.  

The examiner must explain the rationale for any opinion expressed.  

5. The RO should then re-adjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


